          Case 5:19-cv-00358-BD Document 23 Filed 06/23/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JAVIAN YOUNG,
#147349                                                                      PLAINTIFF

V.                             CASE NO. 5:19-CV-358-BD

EDWARD ADAMS, et al.                                                      DEFENDANTS

                                         ORDER

       Mr. Young was an inmate at the W.C. “Dub” Brassell Detention Center when he

filed this civil rights lawsuit on November 19, 2019, without the help of a lawyer. (Doc.

No. 2) Mail sent to Mr. Young from Defendants was recently returned as

“undeliverable.” (Doc. No. 19) On May 12, 2020, therefore, the Court ordered Mr.

Young to notify the Court of his new address within 30 days or risk dismissal of his

complaint. (Doc. No. 20) That order was returned to the Court, marked “undeliverable,”

on May 18. (Doc. No. 22)

       Local rules require pro se plaintiffs, including Mr. Young, to promptly notify the

Court of any change in address so that the Court and other parties can communicate with

them. Local Rule 5.5(c)(2). Mr. Young has not done so.

       Accordingly, Mr. Young’s claims are DISMISSED, without prejudice, based on

his failure to comply with the May 12 Order (Doc. No. 20) and his failure to prosecute

this lawsuit.
  Case 5:19-cv-00358-BD Document 23 Filed 06/23/20 Page 2 of 2



IT IS SO ORDERED, this 23rd day of June, 2020.


                               _________________________________________
                               UNITED STATES MAGISTRATE JUDGE
